Exhibit 10.1

WAIVER NO. 1 TO

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT AND AMENDED

AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS WAIVER NO. 1 TO AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT AND AMENDED
AND RESTATED CREDIT AND SECURITY AGREEMENT (this “Waiver”) is made as of
July 12, 2013 by and among:

(a) SMITHFIELD FOODS, INC., a Virginia corporation (“Smithfield”);

(b) SFFC, INC., a Delaware corporation (“SFFC”);

(c) FARMLAND FOODS, INC., a Delaware corporation (“Farmland”);

(d) SMITHFIELD OF CANADA, LTD., a company incorporated under the laws of Canada
(“Smithfield Canada”);

(e) THE SMITHFIELD PACKING COMPANY, INCORPORATED, a Delaware corporation
(“Packing”);

(f) PREMIUM PET HEALTH, LLC, a Delaware limited liability company (“PPH”);

(g) PATRICK CUDAHY, LLC, a Delaware limited liability company (“Cudahy”);

(h) JOHN MORRELL & CO., a Delaware corporation (“Morrell”);

(i) SMITHFIELD GLOBAL PRODUCTS, INC., a Delaware corporation (“Global”);

(j) ARMOUR-ECKRICH MEATS LLC, a Delaware limited liability company (“Armour”);

(k) SMITHFIELD SPECIALTY FOODS GROUP, LLC, a Delaware limited liability company
(“Specialty”);

(l) AMERICAN SKIN FOOD GROUP, LLC, a North Carolina limited liability company
(“Skin,” and together with Farmland, Smithfield Canada, Packing, PPH, Cudahy,
Morrell, Global, Armour and Specialty, the “Originators”);

(m) SMITHFIELD RECEIVABLES FUNDING LLC, a Delaware limited liability company
(the “Borrower”);

(n) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”,
NEW YORK BRANCH (“Rabobank”), in its capacities as Administrative Agent
(“Administrative Agent”), Letter of Credit Issuer and a Committed Lender; and



--------------------------------------------------------------------------------

(o) NIEUW AMSTERDAM RECEIVABLES CORPORATION (“Nieuw Amsterdam”), as a Conduit.

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Credit and Security Agreement (as defined below).

R E C I T A L S

WHEREAS, Smithfield, SFFC, the Originators and the Borrower are parties to that
certain Amended and Restated Receivables Sale Agreement, dated as of January 31,
2013 (such agreement, as amended, modified, supplemented, waived or restated
from time to time, the “Receivables Sale Agreement”);

WHEREAS, the Borrower, Smithfield, Rabobank, in its capacities as administrative
agent and letter of credit issuer, and the Lenders and the Co-Agents from time
to time party thereto, are parties to that certain Amended and Restated Credit
and Security Agreement dated as of January 31, 2013 (such agreement, as amended,
modified, supplemented, waived or restated from time to time, the “Credit and
Security Agreement,” and together with the Receivables Sale Agreement, the
“Agreements”);

WHEREAS, Smithfield has informed the Administrative Agent that (a) pursuant to
that certain Agreement and Plan of Merger, dated as of May 28, 2013 (the
“Amendment Date Merger Agreement”), by and among Shuanghui International
Holdings Limited, a corporation formed under the laws of the Cayman Islands
(“Shuanghui”), Sun Merger Sub, Inc., a Virginia corporation (“Mergerco”) and
wholly-owned subsidiary of Shuanghui, and Smithfield, Shuanghui desires to merge
Mergerco with and into Smithfield (the “Shuanghui Merger”) so that, following
consummation of such merger, (i) Smithfield will continue as the surviving
corporation and will be a wholly owned subsidiary of Shuanghui (the “Shuanghui
Acquisition”) and (ii) unsecured notes in an aggregate principal amount not to
exceed $1,000,000,000 issued by Mergerco shall become indebtedness of
Smithfield;

WHEREAS, Section 7.1 of the Receivables Sale Agreement provides that the parties
to the Receivables Sale Agreement may waive any of the provisions contained
therein under the circumstances and subject to the satisfaction of the
conditions set forth therein;

WHEREAS, Section 14.1 of the Credit and Security Agreement provides that the
parties to the Credit and Security Agreement may waive any of the provisions
contained therein under the circumstances and subject to the satisfaction of the
conditions set forth therein;

WHEREAS, each of the parties hereto (other than the Administrative Agent)
desires to waive certain provisions of each Agreement to which it is a party,
and the Administrative Agent desires to waive certain provisions of each
Agreement, as provided herein;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

SECTION 1. Waiver.

Notwithstanding anything to the contrary contained in Sections 4.2(g) and 5.1(g)
of the Receivables Sale Agreement or Sections 7.2(i) and 9.1(l) of the Credit
and Security Agreement, each of the parties hereto agrees that so long as
(i) the Shuanghui Merger is consummated in accordance with the Amendment Date
Merger Agreement, without any amendment or modification thereto in a manner that
is material and adverse to the lenders party to the Parent Credit Agreement
unless otherwise consented to by the Administrative Agent (such consent not to
be unreasonably withheld or delayed) (it being agreed that any change in the
purchase price set forth in the Amendment Date Merger Agreement by an amount
equal to five percent (5%) or more of such purchase price shall require the
consent of the Administrative Agent, such consent not to be unreasonably
withheld or delayed; provided, however, no consent of the Administrative Agent
shall be required if the purchase price is increased by five percent (5%) or
more but such increase in excess of five percent (5%) will be funded solely with
equity from Shuanghui and not by the assumption or incurrence of Indebtedness by
Smithfield) and (ii) the Shuanghui Merger is consummated, if consummated at all,
on or prior to December 6, 2013, no Termination Event nor Unmatured Termination
Event shall be deemed to occur under the Receivables Sale Agreement, and no
Event of Default nor Unmatured Event of Default shall be deemed to occur under
the Credit and Security Agreement, in each case solely as a result of a Change
of Control occurring in connection with the Shuanghui Merger or Shuanghui
Acquisition.

SECTION 2. Agreement in Full Force and Effect as Waived.

Except as specifically waived hereby, all provisions of each Agreement shall
remain in full force and effect. This Waiver shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of either Agreement other
than as expressly set forth herein, shall constitute a one-time waiver only and
shall not constitute an amendment or a novation of either Agreement.

SECTION 3. Representations.

(a) Each of Smithfield, SFFC and each Originator represents and warrants to
Borrower and the Administrative Agent (as Borrower’s assignee) that, as of the
date of this Waiver: (i) each of the representations and warranties made by it
pursuant to Section 2.1 of the Receivables Sale Agreement is true and correct as
though made on and as of such date (except with respect to those representations
and warranties that by their express terms relate solely to an earlier date) and
(ii) no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.

 

3



--------------------------------------------------------------------------------

(b) Each of Smithfield and Borrower represents and warrants to the Agents and
the Lenders that, as of the date of this Waiver: (i) each of the representations
and warranties made by it pursuant to Section 5.1 of the Credit and Security
Agreement is true and correct as though made on and as of such date (except with
respect to those representations and warranties that by their express terms
relate solely to an earlier date) and (ii) no event has occurred and is
continuing that will constitute an Event of Default or an Unmatured Event of
Default.

SECTION 4. Miscellaneous.

(a) This Waiver may be executed in any number of counterparts (including by
facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

(b) The descriptive headings of the various sections of this Waiver are inserted
for convenience of reference only and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.

(c) This Waiver may not be amended or otherwise modified except by the written
agreement of all of the parties hereto.

(d) The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Waiver.

(e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

(f) This Waiver represents the final agreement between the parties only with
respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

(g) Sections 7.4 and 7.10 of the Receivables Sale Agreement and Sections 14.5,
14.8, 14.9, 14.10 and 14.11 of the Credit and Security Agreement are
incorporated by reference in and shall apply to this Waiver as if set out herein
in their entirety.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SMITHFIELD FOODS, INC. By:    /s/ Timothy Dykstra Name: Timothy Dykstra Title:  
Vice President

 

SFFC, INC. By:    /s/ Jeffrey A. Porter Name: Jeffrey A. Porter Title:  
President

 

FARMLAND FOODS, INC. By:    /s/ Timothy Dykstra Name: Timothy Dykstra Title:  
Vice President

 

THE SMITHFIELD PACKING COMPANY, INCORPORATED By:    /s/ Timothy Dykstra Name:
Timothy Dykstra Title:   Vice President

 

JOHN MORRELL & CO. By:    /s/ Timothy Dykstra Name: Timothy Dykstra Title:  
Vice President

 

Waiver No. 1 to Agreements



--------------------------------------------------------------------------------

ARMOUR-ECKRICH MEATS LLC By:    /s/ Timothy Dykstra Name: Timothy Dykstra
Title:   Vice President

 

SMITHFIELD GLOBAL PRODUCTS, INC. By:    /s/ Timothy Dykstra Name: Timothy
Dykstra Title:   Vice President

 

PREMIUM PET HEALTH, LLC By:    /s/ Timothy Dykstra Name: Timothy Dykstra
Title:   Vice President

 

PATRICK CUDAHY, LLC By:    /s/ Timothy Dykstra Name: Timothy Dykstra Title:  
Vice President

 

SMITHFIELD SPECIALTY FOODS GROUP, LLC By:    /s/ Timothy Dykstra Name: Timothy
Dykstra Title:   Vice President, Treasurer

 

Waiver No. 1 to Agreements



--------------------------------------------------------------------------------

AMERICAN SKIN FOOD GROUP, LLC By:    /s/ Timothy Dykstra Name: Timothy Dykstra
Title:   Vice President, Treasurer

 

SMITHFIELD OF CANADA, LTD. By:    /s/ Robert W. Manly, IV Name: Robert W. Manly,
IV Title:   Executive Vice President

 

SMITHFIELD RECEIVABLES FUNDING, LLC By: SFFC, Inc., its managing member By:   
/s/ Jeffrey A. Porter Name: Jeffrey A. Porter Title:   President

 

Waiver No. 1 to Agreements



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, AS ADMINISTRATIVE AGENT, AS LETTER OF CREDIT ISSUER AND AS A
COMMITTED LENDER By:    /s/ Christopher Lew Name: Christopher Lew Title:   Vice
President By:   /s/ Dana Hartman Name: Dana Hartman Title:   Executive Director

 

Waiver No. 1 to Agreements



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION,

AS A CONDUIT

By:    /s/ Damian Perez Name: Damian Perez Title:   Vice President

 

Waiver No. 1 to Agreements